Title: From John Adams to Benjamin Rush, 22 April 1812
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy April 22 1812

Omnicient Jackson Said to me, at his own Table and repeated it at mine in London, that Chatham flattered the Vanity of The Nation and gratified their Passion for War. but that he was a pernicious Minister. David Hartley Said to me often; (it was a favourite Observation with him;) that Chatham was a national Minister, but not a wise Minister. So far, I am out of your debt. I have given you a Jackson and a Hartley for your Sawbridge. two for one. Nay I have repaid you four fold; for either of mine was worth two of yours; for in very truth I have no veneration for Sawbridge or his Sister. With Madam Graham And her Husband I was well acquainted. I have read her History though Johnson had not and esteem it at least as much as “Taxation no Tyranny.” The bellowing Bulls and roaring Cows of Faction, deserve an equal Estimation. But mark the Morals and Religion and Politicks of our own dearly beloved Country. Madam Graham came to America and was worse than neglected: Madam Hayley alias Madam Jeffrey came here and was more than caressed. Upon my honor, my Heart would prefer the latter. My Understanding would be in doubt. Quite a Pyrrhonist in the morals, Politicks and religion of the Question between the two.
Who ever called in question the Military Talents of Alexander, Cæsar, Zingis, Tamerlane, Mahomet, Cromwell Marlborough? Had these no Friends? Bonaparte, my Friend, Rush has many Friends as either of them. Aye, and more than Amherst or Wolfe. Death is the great Friend Maker. had Wolfe lived and Amherst died, Amherst would have been enrolled among Patriot Heroes, Saints; and Wolfe would have been gold Stick and charged with Selling all the Commissions in the Army. Had Socrates not died by Poison he would never have been more than Zeno, Epicurus, Pythagoras or Heraclitus, or Democritus. Warren or Montgomery would have been no more than Green, Mifflin or Knox. Warren, how ever ought to have been more, for he was more, than all of them.—Louis 14th. was blackened by the English, more than Napoleon is, but in Germany he was thought to be a Saviour. A friend of Liberty and a Protector of the Rights of the Princes and Electors against the Ambition Avarice and Tyranny of the Emperor, and the House of Austria. In Italy he was thought to be a Friend of Liberty and a Protector against the Pope, the Emperor, the King of Spain and the grand Senior.
Napoleon does no more than tread in his Steps. He is treated in the Same manner by the English; and considered in the Same Light in Germany and Italy; and in Spain too. Call him what you will, blacken him with all the Names and Epithets of Infamy if you please. I will neither quarrel, contradict or dispute. But Still I will Say he has been employed as an Instrument to defend France from the meditated Partition of Pilnits,  from Several Coalitions of All The great Powers of Europe to destroy France. Christendom from the Intollerance of Rome, and the human Race from that Inundation of bloody jacobinical Democracy which was overwhelming all Liberty Property Religion and Morality among Men.
Our dear Countrymen, “the most enlightened People upon Earth” you know; think themselves Masters of the Drama of Europe and its Actors and Actresses. Good Souls! They are as ignorant as Fisher Ames. How that Warbling Bob O’ Lincoln affirms and denies, applauds and denounces upon Subjects of which he knew no more than the Master of his Piggery.! Nor than one of his Old Apple Trees that he had Sense enough to know, would not bear transplanting from Dedham to Cambridge Common.
Washington had Friends, real Friends: So had Cromwell, and So has Napoleon, and So had Louis 14th.—Which of the four had most hypocritical Friends, which most political Friends, I pretend not to conjecture.
That Washington was not a Schollar is certain. That he was too illiterate, unlearned, unread, for his Station and reputation is equally past dispute. He had derived little no Knowledge from Reading; none from Travel, except in the United States, and excepting one Trip in his youth to one of the West India Islands and directly back again. From Conversation in publick and private, he had improved considerably and by Reflection in his Closet, a good deal. He was indeed a thoughtful Man.
The most experienced and Scientific Officers about him, Lee, Gates, Steuben Conway &c thought little of him: Some of them despised him too much. Green Knox, Clinton, without thinking highly of him except for his honesty were his Sworn and invariable Friends. Of all his Aids and Secretaries, David Humphreys alone has been discreet enough to let no Levity escape him. Never Poet was truer to his Patron.
Mifflin one of his Generals, Hamilton Burr have been very indiscreet. Pickering, his Quarter Master, has at times been outrageous. Now I will give you a little true History.
In the Year 1791 When I lived in Mrs, Keppele’s house, at the corner of Arch Street and fourth Street in Philadelphia, Colonel Pickering made me a Visit, and finding me alone, Spent a long Evening with me. We had a multitude of Conversation. I had then lately purchased Mathew Cary’s American Museum, the Ninth Volume of which, then lay upon my Table. Colonel Pickering observing the Book said he was aquainted with the Work and particularly with that volume of it: and there was a Letter in it, that he was extreamly Sorry to See there. I asked what Letter is that? C. Pickering answered, it is a Letter from General Washington. I said I had read it and attended to it. You my Friend Rush, by looking into the 282d. page of that 9th. Volume will find a Letter from George Washington dated Mount Vernon July 31st. 1788. Col Pickering Said he was extreamly Sorry to See that Letter in print. I asked him why? What do you See amiss in it? what harm will it do? Col Pickering, Said it will injure General Washings Character. How will it injure him? Stratagems are lawful in War. Colonel Pickering answered me, it will hurt his moral Character. He has been generally thought to be honest and I own I thought his Morals were good, but that Letter is false and I know it to be So. I know him to be vain and weak and ignorant, but I thought he was well meaning: but that Letter is a Lye and I know it to be so. I objected and queried. Pickering explained, and descended to particulars. He Said it was false in Washingt. to pretend, that he had meditated before hand to deceive the Ennemy, and to that End to deceive the Officers and Soldiers of his own Army; that he had Seriously meditated an Attack upon New York, for near a twelve month and had made preparations at an immense Expence for that purpose. Washington never had a thought of marching to the South ward, till The Count de Grasses Fleet appeared upon the Coast. He knew it, and Washington knew it. consequently that Letter was an a great disgrace. As I had never before heard Washingtons Veracity assailed, I was uneasy, and argued and queried with him. But Pickering persisted, repeated, and urged Fasts, and orders which I knew nothing of, and could not answer. But he dwelt with most delight on Washingtons Ignorance, Weakness and Vanity. He was So ignorant, that he had never read any Thing, not even on military Affairs: he could not write A Sentence of Grammar, nor Spell his Words. &c &c &c. To this I objected. I had been in Congress with Washington in 1774 and in May and part of June  1775 and had heard and read all his Letters to Congress in 1775. 1776. 1777, and had formed a very different Opinion of his litterary Talent. His Letters were well written and well Spelled. Pickering replied “he did not write them, he only copied them.” Who did write them? “His Secretaries and Aids, and I think he mentioned Reed Harrison and Tilghman. Pickering had come from Wioming to Solicit Employment, as I Suppose. he obtained the Post office, the Secretaryship of War and of State under Washington, who could not Spell or write Grammar but would lie. General Knox who was his Friend told me, he had a dreadfull Task, that was his Phrase, to get Washington and Hamilton to consent to his appointment to any Thing. Pickering in his Letter to Governor Sullivan, acknowledges that Washington knew him, and that he told him when he made him Secretary of State that he had offered the Place to others whom he mentioned to Pickering but Pickering did not mention to the Publick. (I conjecture Chancellor Livinston and Mr Madison were the Persons).
Pickering however drudged on, as Post Master and as Secretary under a President who could not Spell, nor write Grammar, but yet would lie, till 1797 when I was chosen P. of U.S. I had never had much intercourse with any of the Secretaries of Department: but now it became my duty to look into them. Washington had appointed them and I knew it would turn the World Upside down if I removed any one of them. I had then no particular objection against any of them. I called at the Treasury and conversed with Wolcott. I called at the office of State and conversed with Pickering. I was now elected and Washington, upon the Point of his Departure from Philadelphia. Pickering, to my utter Astonishment began to talk about Washington in the Same Strain as in Mrs Keppeles House, Six or Seven Years before. He said “Washington was So extreamly illiterate! He could not write a Sentence without mispelling Some Word; nor three parragraphs with out false grammar.”— I was displeased at this ill nature, and astonished that after So many Years Service under Washington he should have retained the Same malevolence and Contempt which he had indulged So foolishly in my presence Six or Seven Years before. I took no other notice of his Indiscretion, however, than to Say, with the Utmost mildness “Coll Pickering you Seem to me to be too much prejudiced. Washington certainly was not So extreamly illiterate as you represent him; his Letters and publick performances Show him quite otherwise. Pickering replied, very Sharply “He did not write them.” I asked who did? He answered “His Aids and Secretaries; in the Army his Secretaries and aids wrote his Letters; the best of them were written by Colonel Harrison &c.” I Said from all the conversations I had held with him from the Year 1774, he appeared to me to have a good deal of Information. “Information?” Said Pickering “he had never read any Thing; not even on the Military Art; he told me he had never read any Thing but (I forget what, probably Sims’s military Guide)” “He never had read Muller.”
This is the Colonel Pickering, who is now holding himself up, as the Friend and Admirer and Lover of Washington; a Member of the Washington benevolent Societies, affiliated with Societies under the Same Appellation, and for the Same purposes in Canada.
This is the Same Colonel Pickering who has opened his Tyger Jaws upon me in the Newspapers, and represented me to the Universe as having Sacrificed him to a corrupt bargain with Samuel and Robert Smith
I do not Stand on equal Ground with Mr Pickering. A President of U.S. cannot vindicate himself without Setting a dangerous Example. I have written however to the Smiths, and inclose the Correspondence. Give me your advice. Shall I meet this rancorous Caitiff, in the Newspapers? Return to me, the Correspondence with the Smiths by the Post.
Adieu

John Adams
